IN THE COURT OF APPEALS OF TENNESSEE
                             AT JACKSON
                        Assigned on Briefs September 2, 2016

                                  IN RE ETHAN R.

                   Appeal from the Circuit Court for Shelby County
                    No. CT-003467-13         Jerry Stokes, Judge
                      ___________________________________

                 No. W2016-00201-COA-R3-CV – Filed August 8, 2017
                      ___________________________________


Mother appeals judgment holding her in criminal contempt of court, contending that the
court lacked jurisdiction to enforce the order as to which she was found in contempt, that
she was not given the notice required by Tennessee Rules of Criminal Procedure 42(b),
and that she was improperly served with the contempt petition. Upon a thorough review
of the record, we affirm the judgment.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

RICHARD H. DINKINS, J., delivered the opinion of the court, in which D. MICHAEL
SWINEY, C.J., and ARNOLD B. GOLDIN, J., joined.

Stephen W. Pate, Murfreesboro, Tennessee, for the appellant, Shiau-Jiuan Wang.

W. Ray Glasgow, Memphis, Tennessee, for the appellee, Michael Eugene Rowland.


                                       OPINION

I.      FACTS AND PROCEDURAL HISTORY

       This case and these parties come before the court for a second time. Facts
pertinent to the instant appeal are set forth in the opinion entered in the first appeal:

                This appeal arises out of a dependent and neglect proceeding
        initiated on December 27, 2011, by Shiau-Jiuan Wang, (“Mother”), the
        mother of Ethan R., in Shelby County Juvenile Court. Mother and Michael
        Rowland (“Father”), Ethan’s father, were divorced in 2005 in Shelby
        County Circuit Court.
       The petition alleged that on December 23, 2011, Mother, who lived
in Shelby County at the time, had been contacted by emergency room
personnel at the Helena, Arkansas, Regional Medical Center and told that
Ethan had been treated at the hospital for repeated vomiting and stomach
pain caused by ingesting 8-15 methadone pills while he was in the custody
of Father, and that Ethan would not be released to Father. The petition
further alleged that Mother drove to Arkansas and brought Ethan to Shelby
County, and that Father called her on December 26 advising that he was
coming to pick Ethan up to exercise his scheduled parenting time. Mother
prayed that Ethan be brought within the protective custody of the court
pending an investigation and adjudication of Ethan’s custody, that Father
be required to submit to various drug screens, and that his parenting time be
supervised. The temporary order was denied, and a hearing was held on the
petition before a magistrate on February 3, 2012. On that day, the
magistrate issued Findings and Recommendations that the petition be
sustained; that Ethan be declared dependent and neglected as a result of
having ingested methadone pills; that custody be awarded to Mother; and
that Father be enjoined from having any contact with Ethan. The
Recommendations were adopted, ratified, and made the order of the court
by the Juvenile Court Judge.

***
        On June 13 Father filed a Motion for Injunctive Relief asserting,
inter alia, that Mother had advised him of her intent to relocate to Kentucky
with Ethan, and seeking an order enjoining her from relocating with Ethan.
On June 18 the Magistrate heard the motion and entered Findings and
Recommendations, which were subsequently ratified and adopted by the
Juvenile Court Judge in an order denying Father’s motion. Father then
filed a petition opposing Mother’s relocation and seeking a change of
custody.

       After proceedings relating to several motions not germane to the
issues in this appeal, the Magistrate held a hearing on June 30, 2013, on
Mother’s petition to have Ethan declared dependent and neglected and
Father’s petition for custody. The Magistrate entered Findings and
Recommendations on July 30, inter alia, dismissing both petitions; the
Recommendations were ratified by the Juvenile Court Judge. Father
appealed to the Circuit Court and, upon his motion, the case was assigned
to Division VI, the court which heard the parties’ divorce action.

       On January 23, 2015, Mother filed a motion to dismiss Father’s
appeal and for further relief asserting, inter alia, that the circuit court did
not have subject matter jurisdiction.2 Father responded and the court held a
                                      2
       hearing on April 10 on both motions; the court heard argument on Mother’s
       jurisdictional motion first and, after orally overruling the same, proceeded
       to hold an evidentiary hearing on the dependency and neglect petition, as
       well as Father’s opposition to Mother’s relocation and for a change of
       custody. On May 29 the court entered an order denying Mother’s motion;
       the court also entered what was styled a “Final Order” on the appeal from
       Juvenile Court in which the court, inter alia: held that there was not
       sufficient evidence that Ethan was dependent and neglected; held that
       Mother had a reasonable purpose in relocating to Kentucky and that the
       relocation was not vindictive; denied Father’s petition after holding that
       there were no bases to change custody of Ethan from Mother to Father; and
       set a new parenting schedule.
       2
           In pertinent part, Mother’s motion stated:

                 33. In the instant case, an “interrupting event” did occur when Juvenile
                 Court dismissed Mother’s petition for dependency and neglect at a June
                 20, 2013 hearing followed by July 30, 2013 Order dismissing (1)
                 Mother’s December 27, 2011 petition for dependency and neglect, (2)
                 Mother’s pro se motion for change of venue, (3) Father’s motion for
                 contempt and (4) Father’s intervening petition for custody. Juvenile
                 Court thereby lost its original exclusive dependency and neglect
                 jurisdiction such that the within appeal for a de novo hearing before this
                 Court must be dismissed.

                 34. It is submitted that, as a result of the above intervening event
                 dismissing Mother’s original dependency and neglect petition as well as
                 Mother’s pro se motion for change of venue, Father’s motion for
                 contempt and Father’s intervening petition for custody, dependency and
                 neglect jurisdiction of Juvenile Court was terminated pursuant to the
                 provisions of TCA § 37-1-103 (c) and the In re D.Y.H. case.

In re Ethan R., No. W2016-00201-COA-R3-CV, 2017 WL 957825 at *1-2, (Tenn. Ct.
App., March 10, 2017) (foonote omitted) (perm. app. denied July 19, 2017).

        The parenting schedule adopted by the court granted Father parenting time with
Ethan on the second weekend of each month, during spring and fall breaks, the first
weekend in June until the first Sunday in July, Thanksgiving on odd-numbered years, and
Christmas on even-numbered years. Mother immediately filed a motion to stay the
parenting time provisions in the final order, which was denied by order entered on June
22, 2015, nunc pro tunc to May 29. Mother filed the notice initiating the first appeal on
June 25, raising two issues: (1) whether the trial court erred in failing to dismiss the case
for lack of jurisdiction, and (2) if not, whether the trial court erred in failing to transfer
this case to the State of Kentucky based upon improper venue.


                                                        3
       On August 26, 2015, while the appeal was pending, Father filed the contempt
petition that gives rise to the instant appeal. The petition alleged that Mother had not
allowed Father to see or contact Ethan after his summer court-ordered visitation, and
requested, inter alia, that a hearing be held “to determine whether [Mother] is in
contempt of the Court’s orders and should be punished as provided by law, including, but
not limited to confinement in jail for civil contempt until purged of contempt and
criminal contempt pursuant to Tennessee Code Annotated § 29-9-102.” The Fiat
included in the petition and signed by the court set a hearing on the petition for
September 11, 2015. There is no certificate of service on the petition in the record.

       At the September 11 hearing, Father and his counsel were present; Mother failed
to appear in person or by counsel. An order was entered on September 14 reciting that
the case had been called for hearing on September 11, and that Mother did not appear; the
case was reset to October 5. Included in the order was the following:

       The Court . . . commands [Mother] to be present and before this Court on
       that date and answer why she should not be found in contempt for refusing
       to follow this Court’s orders. Failure to appear at the date and time
       proscribed could result in sanction and punishment as provided by law,
       including, but not limited to, monetary judgment including litigation costs
       and an award of attorneys fees, and confinement in jail for civil contempt.

The certificate of service stated that a copy of the order was sent to Mother and to the
Guardian ad Litem and was signed by Father’s attorney on September 14.

        Also included in the record is a separate notice signed by the circuit court clerk on
September 14, addressed to Mother, informing her that “the hearing on the Petition for
Citation of Contempt is hereby set for 10:00 a.m. on Monday, October 5, 2015,” and a
return on the notice signed by “Christi Fuller, Paralegal” attesting that on September 15
the notice was “executed on [Mother] at her place of employment, American Greetings.”
The record also contains a photocopy of a FedEx proof of delivery receipt dated
September 15, showing that a FedEx package was delivered to Mother’s place of
employment and signed for by “D. Barzee” at American Greetings, 800 American Drive,
Bardstown, Kentucky, at 12:10 p.m. on September 15; on the receipt Father’s lawyer is
identified as the Shipper, Mother is listed as the Recipient, and the delivery method
required Mother’s signature.

        On October 1, 2015, Mother filed a document styled “Motion To Dismiss Petition
For Citation of Contempt,” asking that the petition be dismissed for insufficient service of
process and that the court “vacate any default judgment and order issued.” Of pertinence
to the issues in this appeal, as grounds for the motion, Mother asserted:


                                             4
      1. On September 9, 2015 after returning from an out of town trip after a
      long holiday weekend, Mother discovered a FedEx package left at front
      door which contains a copy of contempt petition filed by Father dated
      August 26, 2015 with a blank return receipt.

      2. On September 28, 2015, Mother received a phone call from Mr. Pate, he
      informed Mother about circuit court hearing on October 5, 2015. Mr. Pate
      only represents Mother in court of appeal and not representing mother in
      any circuit court litigation.

      3. As of today, Mother has not been served with any summons about
      Father’s petition of contempt or received any court order.

Two exhibits are attached to the motion: (1) what is apparently a copy of the last page of
a document, certifying that on August 26 Father’s counsel served “a true and correct copy
of the foregoing Notice of Setting” on Mother “via hand-delivery, electronic
transmission, or United States Postal Service,” with the “Officers Return” portion of the
document not completed or signed; (2) a FedEx mailing label dated September 4, 2015,
addressed to Mother at 106 Sandy Hill Court, Bardstown, Kentucky, from Father’s
Counsel. No hearing date was set on the motion.

        Next appearing in the record is a Motion to Dismiss Petition for Injunctive Relief
and Citation of Contempt filed by Mother on November 24, 2015. The motion contains
the following unsworn statements relative to the issues in this appeal:

      1. On November 5, 2015, a Kentucky Nelson County sheriff came to
      mother’s work place during work hour with a summon from Shelby County
      Circuit Court in Memphis Tennessee for petitions filed by Father.
      2. The summon was issued on October 5, 2015 but summon didn’t reach
      Kentucky promptly until one month later with a court hearing date set on
      December 4, 2015 that Mother does not have 30 days as stated on summon
      to respond the lawsuit which violates T.R.C.P., Rule 12.01.
      3. In summon, it states that “You are hereby notified that the attached
      Petition for Injunctive Relief and the Petition for Citation of Contempt
      being served”, however the summon only includes a copy of Petition for
      Injunctive Relief which is in violation of T.R.C.P., Rule 4.04 that plaintiff
      shall furnish copies of summons and complaints.
      ***
      6. Tennessee Civil Rule Procedure 4.03 provides statue of completed
      service of process that “the person serving the summons shall promptly
      make proof of service to the court and shall identify the person served and
      shall describe the manner of service”. “If the return receipt is signed by the
      defendant, or by person designated by Rule 4.04 or by statue, service on the
                                            5
        defendant shall be complete” that Father’s summon is not complete as
        return receipt is not signed by Mother.
        7. This case came to your honorable court as father’s appeal from
        Tennessee Juvenile Court dismissed Mother’s dependent and neglect
        petition against Father and found Ethan is not dependent and neglect.
        8. Tennessee Rules of Appellate Procedure Rule 13(b) states The appellate
        court shall consider subject matter jurisdiction for reasons: (1) to prevent
        needless litigation, (2) to prevent injury to the public, and (3) to prevent
        prejudice to the judicial process where reasons (1) and (3) are pertinent to
        current case.
        9. Despite Mother’s attorney challenge Tennessee Circuit Court’s
        jurisdiction and subject matter jurisdiction under Uniform Child Custody
        Jurisdiction and Enforcement Act (UCCJEA), an order was entered on May
        29, 2015.
        ***
        16. Mother’s dependent and neglect petition was dismissed by Juvenile
        court in June 2013 that Tennessee jurisdiction has ended for followings:
                a) TCA 37-1-103(c) states that Juvenile Court’s continuing
                jurisdiction over the child in a dependent and neglect ends
                when petition is dismissed.
                b) TCA 37-1-130 unless a child is determined to be
                dependent and neglected, no dispositional order may be
                made.
        17. Father’s appeal unto your honorable court does not confer any
        jurisdiction to Circuit Court as Juvenile Court continuing jurisdiction has
        ended.
        18. Furthermore, because this is an appeal from Juvenile court for a
        dependent and neglect case, pursuant to TCA 37-1-159(b) and (c), when
        circuit court issues its order deciding the dependency and neglect appeal, it
        “shall remand the case to Juvenile court for enforcement of the judgement
        rendered by the criminal court or circuit court” that your honorable court
        should not retain any jurisdiction over the custody of Ethan regarding if it is
        for modification or enforcement.
        19. TCA 36-5-3003(b)(1) also provides provision for transfer of custody
        cases should everyone moves out of issuing court which is what happens in
        current proceeding that Mother respectfully requests your honorable court
        to transfer all custody matters to proper court in Ethan’s home state,
        Kentucky.[1]
1
  The omitted paragraphs contain allegations based on Mother’s apparent belief that Father was pursuing
a Petition for Injunctive Relief, which was originally filed on December 31, 2014, rather than the
contempt petition that gave rise to this appeal. The Petition for Injunctive Relief was disposed of in the
May 29, 2015 order that served as the basis of the first appeal.

                                                    6
No hearing date was set in the motion.

       A hearing was held on the contempt petition on December 4, but Mother failed to
appear.2 On December 15 the court entered an order holding that “the actions of
[Mother] rise to the level of criminal contempt, as she has willfully and intentionally
violated the orders of this Court without just cause or excuse.” The court sentenced
Mother to ten days in jail, ordered Ethan’s passport to be confiscated and delivered to the
office of the Clerk of the Shelby County Circuit Court, and that Ethan not be allowed to
leave the United States without the court’s permission.

       Mother filed a notice of appeal, and in due course this court entered an order
staying execution of the contempt sentence pending review. Mother articulates the
following issues for review:

        1. Whether the trial court erred in failing to dismiss the case for lack of
        jurisdiction and improper venue.

        2. Whether the trial court erred in finding Mother in criminal contempt of
        court based upon the failure of Mother to be properly notified pursuant to
        Tenn. R. Crim. Procedure 42.

        3. Whether there was adequate service on the defendant pursuant to Rule
        4.03, Tenn. Rules of Civil Procedure.

II.     ANALYSIS

        A. Subject Matter Jurisdiction and Venue

       Mother argues the trial court lacked subject matter jurisdiction to enter the May
29, 2015 order of which she was held in contempt. In her brief, which was filed prior to
the resolution of the first appeal, Mother acknowledges that the issues of jurisdiction and
venue were raised in that appeal. That appeal was decided on March 10, 2017, and
affirmed the trial court’s holding that it had subject matter jurisdiction; the challenge to
venue was determined to be moot. Inasmuch as those matters have been resolved, we
consider whether jurisdiction to enforce the order exists; for the reasons set forth below,
we have determined that it does.



2
  The record does not show if the hearing set for October 5 was held or not; the order under appeal states
that the hearing on Father’s petition was held on December 4. Paragraph 2 of Mother’s November 24
motion acknowledges that the hearing was set for that date. There is no transcript of the December 4
hearing in the record.

                                                    7
        Tennessee Code Annotated section 16-1-103 provides: “For the effectual exercise
of its powers, every court is vested with the power to punish for contempt, as provided
for in this code.” The courts are specifically empowered to inflict punishments for
contempt of court for the “willful disobedience or resistance of any . . . party . . . to any
lawful writ, process, order, rule, decree, or command of such courts[.]” Tenn. Code Ann.
' 29-9-102(3). Criminal contempt actions “preserve the power and vindicate the dignity
and authority of the law and the court as an organ of society.” Baker v. State, 417
S.W.3d 428, 436 (Tenn. 2013).

        The issue presented here was also presented in Miller v. Miller, wherein this court
addressed whether a court in Davidson County that entered a parenting plan in a divorce
proceeding naming the mother the primary residential parent and establishing a
residential parenting schedule had jurisdiction over a contempt proceeding initiated by
the father after the mother relocated with the children to Wisconsin. Miller v. Miller, No.
M2014-00281-COA-R3-CV, 2015 WL 113338 (Tenn. Ct. App. January 7, 2015). The
court rejected the mother’s insistence that the Tennessee court lost jurisdiction to
adjudicate the petition for contempt, holding that “neither Wisconsin’s involvement in
this case, nor a finding that it is the home state of the parties’ children negates the
jurisdictional authority the Davidson County Circuit Court exercised to find Mother in
contempt.”3 Id. at *6. The court has the power granted by statute to enforce its orders
through the power of contempt, and we affirm the exercise of the court’s authority.

       Mother does not argue that the evidence does not sustain the finding that she was
in contempt of court; consequently, we proceed to address the issues of notice and service
of the petition.



3
  The court specifically noted that it was resolving only the question of jurisdiction to adjudicate the
contempt petition, and not a motion to modify the parenting plan the father had also filed. The court also
noted several Tennessee cases addressing the issue:

        In Adams v. Cooper, the Middle Section of this Court noted that “[o]ur supreme court has
        observed that a court which loses jurisdiction to modify custody ‘seemingly’ retains
        jurisdiction to enforce its unmodified custody order through contempt.” Adams v.
        Cooper, No. M1999-02664-COA-R3-CV, 2000 WL 225573, at *7 n.11 (Tenn. Ct. App.
        Feb. 29, 2000) (citing Marcus v. Marcus, 993 S.W.2d 596, 603 n.13 (Tenn. 1999)).
        Moreover, in the recent decision of Heilig v. Heilig, we noted that even if a Tennessee
        court would no longer have jurisdiction to modify a child custody order, it could still
        enforce the order in a contempt proceeding when no other court had assumed jurisdiction
        to enter a contrary order. Heilig v. Heilig, No. W2013-01232-COA-R3-CV, 2014 WL
820605, at *5 (Tenn. Ct. App. Feb. 28, 2014).

Miller, 2015 WL 113338 at *6.

                                                    8
          B. Notice of Criminal Contempt Proceeding

      Mother contends that the finding that she was in criminal contempt should be
dismissed because the petition fails to comply with the notice requirement at Tennessee
Rule of Criminal Procedure 42(b).4 Mother argues that the notice is inadequate because:

          [T]he only reference made in the petition is that it reference [sic] that the
          defendant “be held in confinement in jail for civil contempt until purged of
          contempt and criminal contempt pursuant to Tennessee Code Annotated §
          29-9-102.” Said reference to “criminal” contempt is insufficient as it is the
          only reference wherein father alludes to the matter being criminal in nature
          and father prays for both civil and criminal contempt, with each prayer for
          contempt having difference [sic] consequences, which are not clearly
          defined wherein mother can articulate that she is facing a criminal penalty
          as a result of her alleged actions and not just enforcement of the order.

Father argues that the petition is “fully compliant” with Rule 42(b).

        A defendant facing a criminal contempt charge must be “given explicit notice that
they are charged with criminal contempt and must also be informed of the facts giving
rise to the charge.” Long v. McAllister-Long, 221 S.W.3d 1, 13 (Tenn. Ct. App. 2006).
A succinct statement of the essential facts for adequate notice was set forth in Long:

          Essential facts are those which, at a minimum, (1) allow the accused to
          glean that he or she is being charged with a crime, rather than being sued by
          an individual, (2) enable the accused to understand that the object of the
          charge is punishment—not merely to secure compliance with a previously
          existing order, and (3) sufficiently aid the accused to determine the nature

4
    Tennessee Rule of Criminal Procedure 42(b) states in pertinent part:

          (b) Disposition on Notice and Hearing. A criminal contempt shall be initiated on notice,
          except as provided in subdivision (a) of this rule.
          (1) Content of Notice. The criminal contempt notice shall:
                  (A) state the time and place of the hearing;
                  (B) allow the alleged contemner a reasonable time to prepare a defense;
                  and
                  (C) state the essential facts constituting the criminal contempt charged
                  and describe it as such.

          (2) Form of Notice. The judge shall give the notice orally in open court in the presence of
          the alleged contemner or by written order, including an arrest order if warranted. The
          notice and order may also issue on application of the district attorney general, an attorney
          appointed by the court for that purpose, or an attorney representing a party in the case. …

                                                       9
       of the accusation, which encompasses the requirement that the underlying
       court order allegedly violated by the accused is itself clear and
       unambiguous.

Id. at 13-14.

        Upon our review, the petition complies with Rule 42(b) in that it contains the
essential facts to apprise Mother that she is being charged with a crime that could result
in her incarceration for her actions. Specifically, the petition alleges:

       2. The final order entered on May 29, 2015 modified the parties’ parenting
       plan to allow parenting time for Father on the second weekend of each
       month. The order also provided Father with parenting time during the
       summer, spring and fall breaks, and Thanksgiving and Christmas holidays.

       3. For the monthly parenting time with Father to be accomplished, Mother
       was ordered to have the child at the Steak and Shake 24-hour restaurant at
       8477 Highway 64, Memphis, Tennessee 38133, located near the Wolfchase
       Mall, on Friday by 11:00 p.m. and Father shall return him to Mother at the
       same location by noon the following Sunday.

       4. Mother immediately filed a motion to stay the effect of parenting
       provisions of the final order pending appeal. An order denying this request
       was entered on June 22, 2015 nunc pro tunc to May 29, 2015.

       ***
       6. Mother has refused to allow Father to see or communicate with his child
       since Father returned him to Mother’s care at the conclusion of his court-
       ordered visitation this summer on July 5, 2015. [Mother] likewise refuses
       to communicate with Father regarding the child with the exception of text
       messages advising she would not bring Ethan for the court-ordered
       visitation.

Father’s prayer for relief stated in part:

       WHEREAS, PREMISES CONSIDERED, Movant prays that:

       A. Shiau-Jiuan Wang be summoned to appear and show why she should
       not be adjudged in contempt of Court and punished accordingly; and,

       B. This Honorable Court hold a hearing pursuant to the Fiat below to
       determine whether Shiau-Jiuan Wang is in contempt of the Court’s orders
       and should be punished as provided by law, including, but not limited to,
                                         10
         confinement in jail for civil contempt until purged of contempt and criminal
         contempt pursuant to Tennessee Code Annotated §29-9-102….

Finally, included as a part of the petition was a Fiat providing the time and date of the
hearing and the following warning:

         This petition places you in jeopardy of being found in Civil and Criminal
         contempt of this court’s order(s). Each incident of contempt can result in
         incarceration in jail for contempt. As to Criminal contempt you have the
         rights of a criminally accused person including but not limited to, the right
         not to testify against yourself, the right to counsel, and the presumption of
         innocence.

         We find that the petition complies with Tennessee Rule of Criminal Procedure
42(b).

         C. Service of the Petition

       Mother contends that service of the contempt petition on her did not comply with
Tennessee Rules of Civil Procedure 4.03 and 4.04; her reliance on these rules, however,
is misplaced. A petition for contempt which seeks to enforce an existing court order is
not a new action, but is a pleading filed in the course of an existing action, service of
which is governed by Rule 5. See Newman v. Newman, No. W2004-01192-COA-R3-CV,
2005 WL 1618746, at *3 (Tenn. Ct. App. July 11, 2005); Smith v. Israel, No. M2011-
00145-COA-R3-CV, 2011 WL 5184030, at *4 (Tenn. Ct. App. Oct. 31, 2011).

       Tennessee Rule of Civil Procedure 5.01 requires that “[u]nless the Court otherwise
orders . . . every pleading subsequent to the original complaint . . . shall be served upon
each of the parties.” The manner of service is set forth in Rule 5.02(1):

         Service upon the attorney or upon a party shall be made by delivering to
         him or her a copy of the document to be served, or by mailing it to such
         person’s last known address, or if no address is known, by leaving the copy
         with the clerk of the court. Delivery of a copy within this rule means:
         handing it to the attorney or to the party; or leaving it at such person’s
         office with a clerk or other person in charge thereof; or, if there is none in
         charge, leaving it in a conspicuous place therein; or, if the office is closed
         or the person to be served has no office, leaving it at the person’s dwelling
         house or usual place of abode with some person of suitable age and
         discretion then residing therein. Service by mail is complete upon mailing. .
         ..


                                              11
Rule 5.03 speaks to proof of service:

        Whenever any pleading or other paper is served under 5.01 and 5.02, proof
        of the time and manner of such service shall be filed before action is taken
        thereon by the court or the parties. Proof may be by certificate of a member
        of the Bar of the Court or by affidavit of the person who served the papers,
        or by any other proof satisfactory to the court.

       The petition for contempt in the record before us does not include the page
containing a certificate of service. In the motion to dismiss filed on October 1, however,
Mother states:

        1. On September 9, 2015, after returning from an out of town trip after a
        long holiday weekend, Mother discovered a FedEx package left at front
        door which contains a copy of contempt petition filed by Father dated
        August 26, 2015 with a blank return receipt.

Attached as Exhibit One to her motion is a copy of a certificate of service executed by
Father’s counsel, attesting that on August 26 “the foregoing Notice of Setting has been
forwarded. . . via hand-delivery, electronic transmission, or United States Postal Service,”
on Mother and the Guardian ad litem.5 In addition, Mother filed another motion to
dismiss the petition on November 24, acknowledging that a hearing was set for December
4.

       The record also shows that, after Mother failed to appear at the September 11
contempt hearing, the court entered an order on September 14, rescheduling the hearing
to October 5; the order includes a certificate of service signed by Father’s counsel. The
record includes a notice signed and entered by the circuit court clerk, also on September
14, stating that delivery was made to Mother apprising her that “the hearing on the
Petition for Citation of Contempt is hereby set for 10:00 a.m. on Monday, October 5,
2015.” Next in the record is a copy of a FedEx receipt showing that a delivery was made
to Mother at her place of employment and signed for by another employee.

       “The certificate of service required by Tenn. R. Civ. P. 5.03 is prima facia
evidence that the document was served in the manner described in the certificate and
raises a rebuttable presumption that it was received by the person to whom it was sent.”
Estate of Vanleer v. Harakas, No. M2001-00687-COA-R3-CV, 2002 WL 32332191, at
*8 (Tenn. Ct. App. Dec. 5, 2002) (citing Orr v. Orr, No. 01-A01-9012-CH-00464, 1991

5
   It is apparent that the Notice of Setting refers to the Fiat in the contempt petition in which the court
instructs the clerk to “set this matter for hearing at 10:00 A.M. on the 11th day of Sept., 2015 and provide
timely notice in proper form to all parties of interest.” The court’s signature on the Fiat is dated
September 26.
                                                    12
Tenn. App. LEXIS 877, at *11 (Tenn. Ct. App. Nov. 6, 1991)). From the foregoing, we
conclude that Mother was properly served with the petition and notified of the hearing, in
accordance with Tennessee Rule of Civil Procedure 5.03.

III.   CONCLUSION

       For the foregoing reasons, we affirm the judgment of the trial court. The order
staying the execution of the sentence for contempt is vacated and the case remanded for
further proceedings in accordance with this opinion.



                                                _________________________________
                                                RICHARD H. DINKINS, JUDGE




                                           13